Exhibit 16-1 September 14, 2010 Securities and Exchange Commission Office of the Chief Accountant 450 Fifth Street, N.W. Washington, DC 20549 Dear Sirs/Mesdames: Re:Lucky Boy Silver Corp. (the “Company”) We have read the statements of the Company pertaining to our Firm included under Item 4.01 of Form 8-K dated April 15, 2010 and agree with such statements as they pertain to our Firm. We have no basis to agree or disagree with other statements of the registrant contained therein. We hereby consent to the filing of this letter as an exhibit to the foregoing report on Form 8-K. Yours truly, /s/ Gruber & Company, LLC Lake Saint Louis, Missouri
